 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Defendant, Hartford Insurance Company of the Midwest
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11    KITA HURVITZ, individually,                       Case No.: 2:21-cv-00617-RFB-DJA

12                          Plaintiff,
             vs.                                        STIPULATION TO EXTEND
13
                                                        DEADLINE TO RESPOND TO
      HARTFORD INSURANCE COMPANY OF                     PLAINTIFF’S MOTION FOR
14    THE MIDWEST, HARTFORD CASUALTY
      INSURANCE COMPANY, THE                            DECLARATORY RELIEF [ECF No. 9]
15    HARTFORD FINANCIAL SERVICES
      GROUP, INC., and DOES I through X                 (FIRST REQUEST)
16    inclusive, and ROE CORPORATIONS I
      thought X, inclusive,
17
18                         Defendants.
            Plaintiff, Kita Hurvitz (“Plaintiff”), and Defendant, Hartford Insurance Company of the
19
     Midwest (“Defendant”) (collectively the “Parties”), by and through their counsel of record, hereby
20
     stipulate and agree as follows:
21
            On May 20, 2021, Plaintiff filed her a Motion for Declaratory Relief. See ECF No. 9.
22
     According to the related minute entry, a response would be due June 3, 2021. The Parties stipulate
23
     that Defendant may have until July 5, 2021 to respond to the motion for declaratory relief.
24
            The basis for the request is that Defendant is still reviewing and obtaining documents and
25
     information related to this matter, and requires additional time to complete its investigation in
26
     order to diligently and appropriately respond to the motion for declaratory relief.
27
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Defendant to
28



                                                 Page 1 of 2
 1   file its responsive pleading to Plaintiff’s Complaint by 30 days to May 21, 2021.
 2          This is the first stipulation for extension of time for Defendant to respond to Plaintiff’s
 3   Motion for Declaratory Relief. The extension is requested in good faith and is not for purposes of
 4   delay or prejudice to any other party.
 5          DATED this 25th day of May, 2021.
 6
       WRIGHT, FINLAY & ZAK, LLP                          LAW OFFICE OF JAMES J. REAM
 7
 8     /s/ Darren T. Brenner                              /s/ James J. Ream
       Darren T. Brenner, Esq.                            James J. Ream, Esq.
 9     Nevada Bar No. 8386                                Nevada Bar No.: 3573
10     Lindsay D. Robbins, Esq.                           333 N. Rancho Drive, Suite 530
       Nevada Bar No. 13474                               Las Vegas, Nevada 89106
11     7785 W. Sahara Ave., Suite 200                     Attorney for Plaintiff, Kita Hurvitz
       Las Vegas, NV 89117
12     Attorneys for Defendant, Hartford Insurance
13     Company of the Midwest

14
15
16                                                       IT IS SO ORDERED:
17
                                                         ___________________________________
18
                                                         UNITED STATES MAGISTRATE JUDGE
19
                                                         DATED: _________________________
20
21                                                   DATED this 28th day of May, 2021.
22
23
24
25
26
27
28



                                                Page 2 of 2
